[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-1445

                       MATTHEW A. CHIARA,

                     Plaintiff, Appellant,

                               v.

   DENNIS DIZOGLIO, Mayor; MAURICE J. LARIVIERE, JR., City
     Solicitor; EUGENE O’NEIL, Economic Director; METHUEN
     INSPECTOR; METHUEN COMMISSION; COMMUNITY DIRECTOR OF
         DEVELOPMENT; COMMUNITY BOARD OF DEVELOPMENT;
    WILLIAM MANZI, City Councilor; PASQUELINA NAPOLITANO;
             VICTOR HATEM, Attorney; BRIAN SHEEHY,

                     Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Robert E. Keeton, U.S. District Judge]



                             Before

                     Selya, Lynch and Lipez,
                         Circuit Judges.




     Matthew A. Chiara on brief pro se.
     Domenic S. Terranova on motion to appear as amicus curiae.
     Patrick J. Costello and Merrick, Louison & Costello on brief
for appellees, Mayor Dennis Dizoglio; Maurice Lariviere, Jr.,
City Solicitor; Eugene O’Neil, Economic Development Director;
Joseph Giarusso, Methuen Conservation Inspector; Methuen
Conservation Commission; Community Development Board; and City
Councilor William Manzi.
     Kenneth A. Cossingham on brief for appellee Brian Sheehy.
     Darlene M. Daniele on brief for appellee Pasquelina
Napolitano.




                        March 19, 2001
           Per Curiam.        The district court understood the

complaint as alleging violations of the Fair Housing Act and

the Americans with Disability Act, defamation, libel and

slander.   The court correctly dismissed the complaint for

failure to state a claim.

           Plaintiff      here      characterizes        his     claims as

asserting instead violations of procedural and substantive

due process.     Without attempting precisely to reiterate

plaintiff's argument, seemingly he sees a violation of his

constitutional       rights   in    the    timing       or     sequence    of

proceedings    and    decisions     on    his   proposals       before    the

Methuen Town Council and the Conservation Commission.                      He

asserts that a "pre-determination" of an environmental issue

by the Conservation Commission was essential to obtaining a

"fair hearing" on the proposed zoning change before the Town

Council.

           Having     read    and    re-read      the        complaint    and

plaintiff's brief, we believe that we understand why the

district court did not mention the scattered references to

the Due Process Clause found in the complaint.                     At first



                                    -3-
blush, the complaint's due process allegations seem to be

mere surplusage.

             Reviewing the complaint de novo in light of the

gloss which plaintiff assigns on appeal, we conclude that it

does not contain facts sufficient to make out a recognizable

claim under the Due Process Clause.                    As to procedural due

process, there are no facts suggesting that State law or

local ordinances facially deprive applicants of notice, a

hearing, and an opportunity to be heard on proposed zoning

changes      and    related     environmental          permits.         Instead,

plaintiff seems to argue that an administrative law judge in

the Massachusetts Department of Environmental Protection

erred in interpreting the regulations as allowing the wrong

sequence of hearings and decisions.               Even if we assume that

the   administrative          judge's      interpretation         was     wrong,

however,     this    does     not   give   rise    to    a   deprivation      of

plaintiff's constitutional right to procedural due process,

"so   long    as    the   state     provides      an    adequate    means     of

redress."      See Herwins v. City of Revere, 163 F.3d 15, 18

(1st Cir. 1998), cert. denied, 526 U.S. 1087 (1999).                       State

law provides a means to redress incorrect administrative

decisions through a motion for reconsideration and an appeal




                                     -4-
to the courts, and there are no facts suggesting that the

State process is inadequate.

            As to "substantive" due process, we also fail to

see    facts sufficient to make out an understandable claim.

We hasten to add, in light of some arguments in defendants'

briefs, that we also do not construe plaintiff's gloss on

appeal as asserting a "regulatory taking" nor an "inverse

condemnation"        claim.       Since      there   is   no   substantive

violation alleged, we need not reach defendants' suggestion

that we should make new law in this uncertain area.

            Finally, we have stricken from the caption of this

appeal the names of purported plaintiffs-appellants "John

Smith" and "Mary Smith."           Although an appearance on behalf

of    the   Smiths    was     entered   by    Attorney    Terranova,   the

attorney did not offer a brief.                Instead, under cover of

plaintiff's pro se brief, Attorney Terranova has revealed

that the Smiths are "fictitious" persons who seek to "join"

the pro se brief as "amicus curiae" and representatives of

an indistinct class of real persons.                 There was no motion

for certification of a plaintiff class in the district

court, and it is unclear whether the fictitious identity of

the plaintiffs-Smiths was known to the court.




                                    -5-
         Construing Attorney Terranova's statement inside

of plaintiff's brief as a motion on behalf of one or more

real or fictitious persons to appear as amicus curiae, the

motion is denied for a failure to comply with the provisions

of Fed. R. App. P. 29.

         Affirmed.




                            -6-